Citation Nr: 1307793	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-38 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to March 1970.  The Veteran served in Vietnam and was awarded the Combat Infantryman Badge and Purple Heart with Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The rating decision granted service connection for tinnitus and denied service connection for bilateral hearing loss.  


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's bilateral hearing loss is related to active duty.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim.  

The report of a VA audiological examination conducted in February 2010 provides pure tone thresholds that constitute bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

During a June 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified as to inservice noise exposure during combat.  He said that he noticed hearing loss while on active duty and it had continued since that time.  He said that he complained of hearing loss at separation but was told that he would have to wait a couple of days if he wanted an evaluation for hearing loss.  The Veteran stated that he was ready to out process and was signed up to go back to college, so he did not stay for the hearing evaluation.  

The Board finds that the Veteran's testimony as to combat noise exposure is consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  

Further, the Veteran is competent to testify that his observable symptoms began during service and have continued to the present.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds him to be credible in this regard.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, in this case, the Board finds that the Veteran's testimony is competent and credible lay evidence that his current bilateral hearing loss began during active duty, and has existed since that time.

The Veteran's service treatment records corroborate his testimony.  They show that the Veteran did incur some bilateral hearing loss during active duty, and did complain of it at separation.  

At entrance in May 1968, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
00
00
--
00
LEFT
00
00
00
--
00

At separation in January 1970, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
00
00
--
00
LEFT
00
05
00
--
00

The Veteran's separation Report of Medical History reveals that he did complain of hearing loss.  The Physician's Summary section provides that he had hearing loss.  

The Board is aware that in a March 2010 addendum to the February 2010 VA audiological examination report a VA examiner expressed the opinion that it was less than likely that the Veteran's hearing loss was a result of military service.  She explained that at enlistment and separation the Veteran's hearing loss (sic) was within normal limits bilaterally.  

The Board finds that this VA opinion does not constitute competent medical evidence against the Veteran's claim.  The opinion is based on an inaccurate review of the Veteran's service treatment records.  As noted above, the Veteran's service treatment records do show that he incurred some bilateral hearing loss during active duty, and reported it at separation.  Moreover, even if the service treatment records were negative for hearing loss, the opinion would be contrary to Hensley, supra, and Ledford, supra.

In light of the foregoing, service connection for bilateral hearing loss is warranted.  

(CONTINUED ON NEXT PAGE)







ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


